Citation Nr: 0025902	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  98-03 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the 30 percent evaluation initially assigned for 
service-connected post-traumatic stress disorder (PTSD) is 
appropriate.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which granted service connection for 
PTSD and assigned a 10 percent disability rating.  The 
veteran appealed the decision to the Board which remanded the 
case to the RO in October 1999 for further development.  
After substantial completion of the requested development and 
continued denial of the veteran's claim the RO returned the 
case to the Board for further appellate review.

During the pendency of the appeal the RO increased the 
disability rating for PTSD to 30 percent effective back to 
the service connection effective date.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected PTSD is manifested by 
depressed mood, anxiety, chronic sleep impairment, impaired 
ability to establish or maintain effective and wholesome 
relationships, and by reduced initiative, flexibility, 
efficiency and reliability levels so as to produce definite 
industrial impairment; but not by flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty understanding 
complex commands, memory impairment, impaired judgment and 
abstract thinking or by psychoneurotic symptoms indicative of 
considerable industrial impairment.



CONCLUSION OF LAW

The initial 30 percent rating assigned for PTSD is 
appropriate and criteria for assignment of an evaluation in 
excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.130, 4.132 
Diagnostic Code 9411 (1996 & 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts entitlement to a higher evaluation for 
service-connected PTSD because the disorder is more disabling 
than contemplated by the current 30 percent disability 
rating.

The Board finds initially that the veteran's claims are well 
grounded, see 38 U.S.C.A. § 5107(a) (West 1991), because a 
challenge to a disability rating assigned to a service-
connected disability is sufficient to establish a well-
grounded claim for a higher rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999); Caffrey v. Brown, 6 Vet. 
App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board also is satisfied that the record 
includes all evidence necessary for the equitable disposition 
of this appeal and that the veteran requires no further 
assistance.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC then 
assigning the most closely corresponding rating.  38 C.F.R. § 
4.7.  The rating is intended to reflect the extent to which a 
disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection as is the case here, the facts may 
require assignment of separate disability ratings for 
separate time periods.  Fenderson v. West, 12 Vet. App. at 
126.

The veteran was service connected for PTSD by a June 1997 
rating decision which also assigned a 10 percent disability 
rating pursuant to DC 9411.  In April 2000 the RO increased 
the rating to 30 percent pursuant to the same DC and 
effective back to the service connection effective date.

Revised schedular rating criteria for psychiatric 
disabilities have been in effect since November 7, 1996.  
Where a provision of law or regulation changes after a claim 
is filed or reopened, but before the conclusion of the 
administrative or judicial appeal process VA must determine 
which provision is applicable to the claim.  The applicable 
provision is the one most favorable to the veteran, at least 
following the effective date of the more recent provision, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Therefore, prior 
to November 7, 1996, the Board considers the veteran's claim 
here under the former provision and after that date 
consideration is under both provisions.

Under the current criteria, 38 C.F.R. § 4.130, DC 9411, PTSD 
is evaluated as follows for the 30, 50, 70 and 100 percent 
ratings, respectively:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships [70 
percent].

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name. [100 percent].

Under the former criteria, 38 C.F.R. § 4.132, DC 9411, PTSD 
is evaluated as follows for the 30, 50, 70 and 100 percent 
ratings, respectively:

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment 
[30 percent].

Ability to establish and maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment [50 
percent].

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired. The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment [70 percent].

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to 
maintain or retain employment [100 
percent].

Evidence beginning in the late 1990s documents the veteran's 
reports of mental distress which he attributed to his wartime 
combat service in Vietnam.  A report of a March 1997 VA 
social survey notes his complaints of irritability, attempts 
to avoid intrusive thoughts of the war, nightmares, 
flashbacks, diminished concentration and decreased ability to 
function effectively on the job.  The veteran further 
reported that he became a workaholic to block intrusive 
memories.  Notes from a VA psychiatrist's April 1997 
assessment and a VA social worker's July 1998 progress notes 
include similar reports.  In addition to the foregoing, the 
veteran informed the VA psychologist who examined him in 
April 1997 that he had exaggerated startle reflex, was 
hypervigilent and anxious, had few interests outside work, 
avoided crowds and was socially withdrawn.  Examination 
findings included the following:  good grooming and hygiene; 
normal motor behavior; normal speech; cooperative attitude; 
appropriate mood and affect; absence of psychotic process or 
perceptual disturbance, coherent, relevant, abstract and non-
bizarre thought processes; oriented to person, place and 
time; normal concentration and attention; adequate recent and 
long term memory; good impulse control and judgment, and; 
fair judgment.  Diagnostic tests showed extremely severe 
depression.  The examiner diagnosed mild to moderate PTSD and 
assigned a Global Assessment of Functioning (GAF) score of 
65.  The veteran informed the VA physician who examined him 
in January 2000 that he had recently retired after nearly 30 
years working for a single employer.  He also reported that 
his wife of 20 years divorced him in about 1990, at least in 
part due to his PTSD symptoms, and that he has two children.  
After reviewing the claims file the examiner found that many 
of the same PTSD manifestations noted by the psychologist who 
examined the veteran in April 1997 had worsened to the point 
that assignment of a GAF score of 60 was appropriate.

In written statements and during his August 1998 RO hearing 
testimony, the veteran reported that his PTSD symptomatology 
had become more severe and included memory loss, sleep 
disturbance, depression, panic attacks, social withdrawal, 
suspiciousness and an uneasy relationship with superiors and 
subordinates, thereby supporting a disability evaluation in 
excess of the then-current 10 percent rating.

The veteran manifests some symptoms required for an 
evaluation in excess of 30 percent for PTSD under both the 
former and current DCs.  Those symptoms include anger, 
depressed mood and diminished motivation.  However, the 
medical evidence also shows little or no evidence of many of 
the other symptoms required to support an evaluation in 
excess of 30 percent.  Specifically, there is no evidence of 
social and industrial impairment with reduced reliability and 
productivity due to flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty understanding complex commands, 
impaired abstract thinking, or by psychoneurotic symptoms 
indicative of considerable industrial impairment.  The 
veteran's other PTSD-related symptomatology is not described 
as seriously debilitating and he demonstrated sufficient 
ability to maintain personal relationships to maintain a job 
with the same employer for nearly 30 years.  The most recent 
assignment of a GAF score of 60 is consistent with the 
conclusion that the veteran manifests only "moderate social 
impairment" as a result of his PTSD, consistent with the 
current 30 percent rating.  See American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (Fourth Ed. 1994) adopted by the VA at 38 C.F.R. §§ 
4.125 and 4.126.

In consideration of the foregoing, the Board finds that the 
medical evidence does show that the veteran's PTSD manifested 
itself to a degree sufficient to warrant a higher schedular 
rating under either the current or former DCs.  
Symptomatology associated with the veteran's PTSD is not 
shown to more nearly approximate the schedular criteria for 
the next higher 50 percent evaluation.  See 38 C.F.R. § 4.7.  
Therefore, his claim of entitlement to an evaluation in 
excess of 30 percent for PTSD must be denied.

In reaching its decision the Board considered the veteran's 
medical history and possible application of other provisions 
of 38 C.F.R., Parts 3 and 4, notwithstanding whether the 
veteran or his representative requested extra-schedular 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592-3 (1991).  However, the Board finds that the record does 
not show the disability to be so exceptional or unusual, with 
marked interference with employment or repeated 
hospitalization beyond that contemplated by rating criteria, 
as to render application of schedular standards impractical.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 


- 8 -


